DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “a substrate layer, a conductive material layer, a solid ionic sensing material layer... wherein the sensor assembly is further comprised of a second sensing material layer disposed directly on the opposite side of the conductive material layer from the solid ionic sensing material layer” recited in claim 23 must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 24-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2016/0365198 A1).  Pan teaches:
14. 	A sensor assembly comprising (See figs. 1A, 1B, reproduced below): 
a housing (14, 16) defining a cavity (18) therein, the housing (14, 16) including a top layer (14, 12) disposed between the cavity (18) and the external environment of the housing (14, 16), the top layer (14, 12) comprising an electrically conductive layer (12); and
a solid layer (20a) of an ionic sensing material (20a) within the cavity (18) and in contact with the electrically conductive layer 12 (Par. 0091: “The sensing liquid 20 may be an ionic polymer, composite, or nanomaterials or other soft-matter materials.”  Note that applicant’s specification par. 0029 describes gels and composites made from gels are considered to be examples of solids), wherein either of the electrically conductive layer (12) or the ionic sensing material (20a) is optically transparent (so that the sensor has transparent constructs; Abstract; Par. 0011); and 
a substrate layer (12) underlying the cavity 18 (as seen at least in figs. 1A, 1B);
wherein the solid layer of ionic sensing material (20a) is disposed directly on the substrate layer 12 (as seen at least in fig. 1A, 1B).


    PNG
    media_image1.png
    300
    701
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    289
    706
    media_image2.png
    Greyscale


15.    The sensor assembly of claim 14 wherein the size of the cavity (18) is 1 mm to 20 mm in diameter (Par. 0085).

16.    The sensor assembly of claim 14 wherein the electrically conductive layer (12) comprises a conductive ink containing conductive particles or nano-wires comprised of materials selected from the group consisting of nickel, silver, FEDOT or carbon and combinations thereof (Par. 0092).

17.    The sensor assembly of claim 14, wherein the electrically conductive layer (12) comprises a material, selected form the group consisting of ITO, graphene, conductive metallic foil comprised of gold, copper, nickel, silver, or alloys thereof and combinations thereof (Par. 0092).

18.    The sensor assembly of claim 14, wherein the ionic sensing material (20a) comprises a composite of an ionic polymer (Par. 0091).

24. 	The sensor assembly of claim 14 wherein the electrically conductive layer (12) comprises ITO (Par. 0092).

25. 	The sensor assembly of claim 14 wherein the electrically conductive layer (12) comprises graphene (Par. 0092).



    PNG
    media_image3.png
    300
    691
    media_image3.png
    Greyscale


27. 	The sensor assembly of claim 14 wherein the housing (14, 16) further includes an intermediate layer (16) including an aperture that defines the cavity 18 (as seen at least in figs. 1A, 1B).

28. 	The sensor assembly of claim 27 wherein the housing (14, 16) further includes a bottom layer (14, 12), wherein the intermediate layer (16) is disposed between the top layer (14, 12) and the bottom layer 14, 12 (as seen at least in figs. 1A, 1B).

29. 	The sensor assembly of claim 28 wherein the bottom layer (14, 12) further includes a second electrically conductive layer (12) that faces, across the cavity (18), the electrically conductive layer (12) of the top layer (14, 16 (as seen at last in figs. 1A, 1B).

30. 	The sensor assembly of claim 29 wherein both of the electrically conductive layers (12, 12) are in direct contact with the ionic sensing material 20a (as seen at least in figs. 1A, 1B).

32. 	The sensor assembly of claim 14 wherein the ionic sensing material (20a) comprises a composite of a hydrogel matrix and an ionic liquid (Par. 0091).
Claims 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0059417 A1).  Kim teaches:
19. 	A sensor assembly comprising (See figs. 3A, 3B, reproduced below):
a substrate layer (100); 
a conductive material layer (200); and 
a solid ionic sensing material layer (= ionic elastomer active layer 300) in direct contact with the conductive material layer 200 (Abstract; Pars. 0042-0046. Note that applicant’s specification par. 0029 describes gels and composites made from gels are considered to be examples of solids),
wherein the sensor assembly lacks a cavity (as seen at least in figs. 3A, 3B).

    PNG
    media_image4.png
    313
    500
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    363
    429
    media_image5.png
    Greyscale


20. 	The sensor assembly of claim 19, wherein the conductive material layer (200) is disposed directly on the substrate layer 100 (as seen at least in figs. 3A, 3B).

22. 	The sensor assembly of claim 19, wherein the conductive material layer (200) is flexible (as it may be a polymer to provide the sensor assembly with flexibility to be attached to a curved surface such as a skin or joint flexure of a person; Pars. 0003-0004, 0063).

Allowable Subject Matter
Claims 21, 23 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
“…wherein the solid ionic sensing material layer is disposed directly on the substrate layer.”

With respect to independent claim 23, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “…wherein the sensor assembly is further comprised of a second sensing material layer disposed directly on the opposite side of the conductive material layer from the solid ionic sensing material layer.” 

With respect to claim 31, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “…wherein the ionic sensing material is patterned.”

Response to Arguments
Applicant’s arguments with respect to the drawings have been considered but are not persuasive.  As discussed above, none of the figures (including the new fig. 17) shows the subject matters of claim 23.  The claim includes 4 layers arranged in a specific order.  However, the new fig. 17, for example, shows only 3 layers. 
Applicant's arguments with respect to independent claim 14 have been fully considered but are also not persuasive.  It appears that applicant intended to incorporate the subject matter of previous objected-to claim 21.  However, said claim 21 was dependent on claim 19 (not claim 14).  Therefore, incorporating the subject matter of claim 21 by rewriting claim 21 in independent form must include at least all the subject matters of claims 19 plus 21.  As discussed above, Pan et al. appears to teach all the subject matters recited in present claims 14 and its dependent claims 15-20, 24-30 and 32.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           November 19, 2021